Case: 09-60701     Document: 00511184858          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-60701
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHOU GUO WANG,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A-095-207-356


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Shou Guo Wang is a native and citizen of the People’s Republic of China.
Wang petitions this court to review the decision of the Board of Immigration
Appeals (BIA) denying his motion to reopen.                This court applies a highly
deferential abuse of discretion standard when reviewing the BIA’s denial of a
motion to reopen. Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005).
        Wang asserts that he should be allowed to file a motion to reopen, despite
the fact that he has exceeded the number limitations for such motions, because

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60701    Document: 00511184858 Page: 2       Date Filed: 07/26/2010
                                 No. 09-60701

of changed country conditions in China. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8
C.F.R. § 1003.2(c)(2). The filing limitations on motions to reopen do not apply
if, inter alia, the motion to reopen is “based on changed circumstances arising in
the country of nationality or in the country to which deportation has been
ordered, if such evidence is material and was not available and could not have
been discovered or presented at the previous proceeding.” § 1229a(c)(7)(C)(ii);
§ 1003.2(c)(2); Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005).
      Wang has failed to show that if he returns to China that he will be subject
to persecution because of changed country conditions. See § 1229a(c)(7)(C)(ii).
Thus, the BIA did not abuse its discretion by denying his motion to reopen. See
Panjwani, 401 F.3d at 632. The petition is therefore DENIED.




                                        2